MEMORANDUM OF DECISION.
Recently, in Taylor v. Commissioner of Mental Health and Mental Retardation, 481 A.2d 139 (Me.1984), we overruled State v. Shackford, 262 A.2d 359 (Me.1970), that required an individual committed to a state mental health facility after being found not guilty of a crime by reason of insanity to prove his fitness for release beyond a reasonable doubt. Accordingly, we remand this matter for reconsideration of the petition for modified release treatment to determine whether the petitioner has shown by clear and convincing evidence that his mental illness no longer makes him dangerous to himself or others.
The entry is:
Judgment vacated.
Case remanded for further proceedings consistent with the opinion herein.
NICHOLS, WATHEN, GLASSMAN and SCOLNIK, JJ., concurring.
DUFRESNE, A.R.J., concurs in the result only.